Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 6, 8, 10 , 12, 14, 19, 24, 25, 26, 27, 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 28, and 30 the 112 rejection stands.  Claims 28 and 30 are rejected because the limitation of claim 28 and 30 was made because claims 28 and 30 appear to reference figures 3 and 4.  But these claims depend from claim 10, which appears to reference figures 1 and 2.
Claim 10 recites the limitation of heights of the color photoresist layers at locations corresponding to the spacers are equal.
However in figures, 3 and 4 the heights of the color photoresist layers at locations corresponding to the spacers are not equal.
The only embodiment that discloses a dug out section.
Regarding claim 30, the rejection was made because the limitations appear to conflict with each other so that it does not appear to be any embodiment where all of the limitations are met.  Applicant responded with a recitation of the specific limitation restated in the specification however this does not point to how the limitations do not conflict with each other or present an embodiment that shows these limitations together.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28, 30, 32-33is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The limitation of herein a height difference is created between two adjacent G color photoresistor and the B color photoresistor, wherein the G color photoresistor is formed using a half-tone mask, and a protective layer under the G color photoresistor is dug out, and correspondingly, a height gap is formed between a spacer on the G color photoresistor and a spacer on the B color photoresistor appears to directly contradict the limitation from claim 10, which it depends from heights of the color photoresist layers at locations corresponding to the spacers are equal. 

Claim 30, 32 and 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The limitation of 
wherein the black matrix and the second spacer are disposed as a same height, a height of the first spacer is higher than a height of the second spacer, and the second spacer is located between the first spacer and the black matrix and the spacers are disposed at an interval, and the spacers comprises a first spacer and a second spacer, a height gap is formed between the first spacer and the second spacer  appear to contradict each other or not possible to meet all 3 as it appears second spacer would not appear at an interval.  Also the text in the specification that recites these limitations does not refer to any figure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 2-3, 8, 14, 19  21 and 22 are rejected under 35 U.S.C. 102a2 as being anticipated by Kwak US 2017/0192280.
Regarding claim 2, the reference teaches display panel, comprising: a first substrate(112 fig. 5), a second substrate(111) comprising a plurality of thin film transistors (T1, T2, T3); and a plurality of spacers (191/192), supporting the first substrate and the second substrate, and disposed between the first substrate and the second substrate, and wherein the spacers protrude from the thin film transistors of the second substrate and a width of each of the spacers gradually narrows from the thin film transistors of the second substrate to the first substrate, wherein the spacers are disposed at an interval (see fig. 4), and the spacers comprises a first spacer (191) and a second spacer (192), a height gap is formed between the first spacer and the second spacer.
Regarding claim 3, the reference teaches the first spacer and the second spacer are disposed adjacent to each other (see fig 4).

Regarding claim 14, the reference teaches a height difference is formed between a contact surface (175) between the first spacer(191) and the first substrate and a contact surface (175 has two different heights) between the second spacer (192 and the first substrate, and a height difference between a contact surface between the first spacer and the second substrate and a contact surface between the second spacer and the second substrate, and correspondingly, the height gap is formed between the two spacers (see fig. 5).
Regarding claim 21, the reference teaches the first spacer and the second spacer are disposed at an interval (see fig. 4).
Regarding claim 22, Kwak teaches spaced distances between adjacent first spacers are uniform, or spaced distances between adjacent second spacers are uniform (see fig. 4).

Claim(s) 2, 6, 19 and 24-25 are rejected under 35 U.S.C. 102a1 as being anticipated by Jang US 2007/0069204.
Regarding claim 2, the reference teaches display panel, comprising: a first substrate(fig. 7 210), a second substrate(110) comprising a plurality of thin film transistors (T1, T2); and a plurality of spacers (304, 302), supporting the first substrate and the second substrate, and disposed between the first substrate and the second substrate, and wherein the spacers protrude from the thin film transistors of the second substrate and a width of each of the spacers gradually narrows from the thin film transistors of the second substrate to the first substrate, wherein the spacers are disposed at an interval (see fig. 1), 
Regarding claim 6, the reference teaches the first substrate further comprises a first glass substrate (210) , the first glass substrate is provided with an inward-facing protrusion (211/212) at a location corresponding to the first spacer  (304) or the second spacer (302), the protrusion creates height differences at the locations corresponding to the first spacer and the second spacer, and correspondingly, the height gap is formed between the first spacer (304) and the second spacer (302).
Regarding claim 19, Kwak teaches a display apparatus, comprising a backlight assembly [0073] and a display panel, wherein the display panel comprises; a first substrate (fig. 5 112), a second substrate (111) comprising a plurality of thin film transistors (T1, T3), and a plurality' of spacers (191, 190), supporting the first substrate and the second substrate, and disposed between the first substrate and the second substrate, and wherein the spacers protrude from the thin film transistors of the second substrate to the first substrate (see fig. 5) and a width of each of the spacers gradually narrows from the thin fi lm transistors of the second substrate to the first substrate (see fig. 5).
Regarding claim 24, the reference teaches heights of the protrusions (211/212) of the first glass substrate corresponding to the spacers are different (see fig. 7). 
	Regarding claim 25, Chen teaches wherein the protrusion (212) forms a height difference at the corresponding positions of the adjacent first spacers (304) or the adjacent second spacers (302), and correspondingly, the height gap is formed between the first spacer and the second spacer (see fig. 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu US 2017/0147110 in view of Lee US 2011/0187631.
Regarding claim 2, the reference teaches display panel, comprising: a first substrate(fig. 2 31), a second substrate(11) comprising a plurality of thin film transistors (T); and a plurality of spacers (22), supporting the first substrate and the second substrate, and disposed between the first substrate and the second substrate, and wherein the spacers protrude from the thin film transistors of the second substrate and a width of each of the spacers gradually narrows from the thin film transistors of the second substrate to the first substrate, wherein the spacers are disposed at an interval (would be formed over each transistor), and the spacers comprises a first spacer (22) and a second spacer (formed over adjacent transistor).  Xu does not teach a height gap is formed between the first spacer and the second spacer.  Lee teaches a height gap being formed between first and second spacers (fig. 1 320a, 320b) enabling improved aperature ratios (see [0012]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Xu in view of Lee to improve aperture ratios.
Regarding claim 10, Xu teaches the second substrate further comprises a second glass (11) substrate and a color photoresist layer (17),  the color photoresist layer is disposed between the second glass substrate and the spacers, heights of the color photoresist layers at locations corresponding to the spacers are equal, a conductive layer (21) is disposed the first spacer and a corresponding color photoresist layer (17), and a conductive layer (21) and a protection layer(19) are disposed between the second spacer and a corresponding color photoresist layer.  Lee does not explicitly disclose 21 is a conductive layer however black matrix layers are frequently formed as conductive layers as they are 
Regarding claim 12, Xu in view of Lee would teach the second substrate comprises thin film transistors, and the first spacer and the second spacer are respectively disposed above the two adjacent thin film transistors.
Regarding claim 27, Xu and Lee do not explicitly teaches the color photoresist layer comprises an R color photoresistor, a G color photoresistor, and a B color photoresistor however it would have been obvious to one of ordinary skill in the art to implement the color photoresist layer to comprises an R color photoresistor, a G color photoresistor, and a B color photoresistor to realize a full color display.
Regarding claim 31, Xu teaches all of the spacers not contacting the first substrate in any instance thus would meet this limitation.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Deng US 2018/0335665.
Regarding claim 23, Kim teaches all the limitations of claim 26 except a value of the step between the first spacer and the second spacer is greater than or equal to 0.5 micrometers.  Deng teaches .64 micrometer difference as an acceptable height difference [0059].  Therefore it would have been obvious to one of ordinary skill in the art to have height differences over .5 micrometer as it falls within typical tolerances.


Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over  Kwak US 2017/0192280.
.
Claim(s) 4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Li US 2016/0005790.
Regarding claim 4, the Kwak teaches all the limitations of c4 except  teaches the display panel further comprises a black matrix, the black matrix is disposed between the first substrate and the spacers, the black matrix creates height differences at locations corresponding to the first spacer and the second spacer and correspondingly, the height gap is formed between the first spacer and the second spacer.  Li teaches a black matrix (2), the black matrix is disposed between the first substrate and the spacers, the black matrix creates height differences at locations corresponding to the first spacer and the second spacer (see figure 2) and correspondingly, the height gap is formed between the first spacer and the second spacer to allow for buffering of external forces [0007].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kwak in view of Li to provide buffering from external forces.
Regarding claim 29, Li teaches a height difference is formed between the black matrix corresponding to the first spacer and the black matrix corresponding to the second spacer through use of the half tone mask [0067].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PHU VU/Primary Examiner, Art Unit 2871